Title: From Benjamin Franklin to [William Robertson], 20 December 1766
From: 
To: 


Reverend and dear Sir
[December 20, 1766]
The young Gentlemen who will have the Honour of presenting you this Letter are Mr. Potts and Mr. Rush, drawn to Edinburgh by the Fame your Medical School has so justly acquired; intending there to accomplishing them selves there in the Study of Physic. They are recommended to me in the fullest and strongest Manner, by a Number of my Acquaintance in Philadelphia; and are besides Sons of my particular Friends. I beg leave therefore to recommend them to your Countenance and Protection, and request that you would be so kind as to favour them with your good Advice, and wise Counsels, which must be of great Service to them, and will highly oblige, Dear Sir, Your most
